*246OPINION
BREWSTER, Justice.
This is an appeal by two defendants from an order overruling their pleas of privilege. Neither defendant has filed a brief in connection with the appeal.
The plaintiffs have filed in the case a motion to dismiss the appeal of both defendants, basing the motion on the provisions of Rules 414 and 415, Texas Rules Civil Procedure.
The motion to dismiss both appeals is sustained.
Rule 415, Texas Rules Civil Procedure, providing for dismissal of an appeal when appellant fails to file a brief applies to appeals from interlocutory orders and this includes appeals from orders overruling 'pleas of privilege. Moorman and Singleton v. Simmons, 360 S.W.2d 548 (Waco Tex.Civ.App., 1962, affirmed by Sup.Ct. in 364 S.W.2d 188, 1963). See also Mitchell v. Gregg, 394 S.W.2d 665 (Tyler Tex.Civ.App., 1965, no writ hist.), and Little Moe, Inc. v. Municipal Service Company of Texas, 412 S.W.2d 914 (Fort Worth, Tex.Civ.App., 1967, no writ hist.).
The appeals of both appellants are dismissed.